Philbin, J.:
The plaintiff apparently relies upon two causes of action but fails to separately state and number them. He should be required to serve an amended complaint either separately stating and numbering the alleged causes of action or eliminating the cause of action upon which he does not place reliance. The order should be reversed, with ten dollars costs and disbursements, and motion granted as above indicated, with ten dollars costs. Clarke, P. J., Dowling, Page and M err ell, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent indicated in opinion.